 Debtor      Vicki Tubbs Furlough
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                     Check if this is an
                                                                            [Bankruptcy district]                     amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial             Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                 Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                          Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $1,300.00                      Monthly           60        months        Debtor will make payment directly to trustee
    Debtor 2                                                                                         Debtor consents to payroll deduction from:
                                                                                                  Debtor will utilize TFS service to directly pay
                                                                                                  trustee
Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $77,578.20.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

APPENDIX D                                                                      Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             Case 3:20-bk-00366                            Doc 2       Filed 01/21/20 Entered 01/21/20 11:22:35                     Desc Main
                                                                       Document      Page 1 of 6
 Debtor                Vicki Tubbs Furlough                                                        Case number

                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of
                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the arrearage will be
                          disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed
                          below as to the current installment payment and arrearage. After confirmation of the plan, the trustee shall adjust the installment
                          payments below in accordance with any such proof of claim and any Notice of Mortgage Payment Change filed under Rule
                          3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any adjustment to an installment payment and
                          shall file a notice of the adjustment and deliver a copy to the debtor, the debtor’s attorney, the creditor, and the U.S. Trustee, but
                          if an adjustment is less than $25 per month, the trustee shall have the discretion to adjust only the installment payment without
                          adjusting the payments under Part 2. The trustee is further authorized to pay any postpetition fee, expense, or charge, notice of
                          which is filed under Bankruptcy Rule 3002.1 and as to which no objection is raised, at the same disbursement level as the
                          arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not be subject
                                 to late fees, penalties, or other charges.

                    If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                    by that collateral will cease.
                                                          Current installment            Amount of         Interest rate on
                                                          payment                        arrearage, if     arrearage            Monthly payment on
 Name of Creditor Collateral                              (including escrow)             any               (if applicable)      arrearage, if any
                         2324 Tally Green Ct
 Regions Bank            Nashville, TN 37214                                             Prepetition:
 Mortgage                Davidson County                                 $533.93           $9,169.71                  0.00%                     per 7.1
                                                                                         Gap payments:
                                                                                         $1,067.86
                                                                                         Last month in gap:
                                                                                         March 2020
Insert additional claims as needed.

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                         by that collateral will cease.
 Name of               Estimated        Collateral             Value of             Amount of            Value           Interest rate        Monthly
 creditor              amount of                               collateral           claims senior to securing                                 payment
                       creditor's                                                   creditor's claim claim
                       total claim


APPENDIX D                                                                     Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy

             Case 3:20-bk-00366                            Doc 2     Filed 01/21/20 Entered 01/21/20 11:22:35                          Desc Main
                                                                     Document      Page 2 of 6
 Debtor                Vicki Tubbs Furlough                                                             Case number

 Name of               Estimated             Collateral                Value of            Amount of           Value        Interest rate         Monthly
 creditor              amount of                                       collateral          claims senior to    securing                           payment
                       creditor's                                                          creditor's claim    claim
                       total claim
 Insolve
 Auto                                        2014 Fiat 500                                                                                                      $228.00
 Funding               $9,550.00             60000 miles               $9,550.00                    $0.00       $9,550.00         15.00%

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                  The remainder of this section will be effective only if the applicable box in § 1.2 is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests listed below impair exemptions to which the debtor(s)
                          would be entitled under 11 U.S.C. § 522(b). The judicial liens or security interests listed below will be avoided to the extent they
                          impair exemptions upon entry of the order confirming the plan. The amount of the judicial lien or security interest that is avoided
                          will be treated as an unsecured claim under § 5.1. The amount, if any, of the judicial lien or security interest that is not avoided
                          will be paid in full as a secured claim under the plan.
 Information regarding judicial                     Calculation of lien avoidance                                            Treatment of remaining secured
 lien or security interest                                                                                                   claim
                                                    a. Amount of lien                            $555.00                     Amount of secured claim after
 Name of Creditor                                                                                                            avoidance (line a minus line f)
 Mid Tenn Loan                                      b. Amount of all other liens                 $0.00
                                                    c. Value of claimed exemptions               $1,392.00
 Collateral                                         d. Total of adding lines a, b, and c         $1,947.00                   Interest rate (if applicable)
 See Attached Household                                                                                                                          %
 Goods List

 Lien identification (such as                       e. Value of debtor's interest in property    -$1,392.00
 judgment date, date of lien
 recording, book and page number)
                                                                                                                             Monthly plan payment
                                                    f. Subtract line e from line d.              $555.00

                                                       Extent of exemption impairment
                                                       (Check applicable box)
                                                          Line f is equal to or greater than line a.                         Estimated total payments on
                                                                                                                             secured claim
                                                            The entire lien is avoided (Do not complete the next column)

                                                            Line f is less than line a.
                                                            A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,250.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $.


APPENDIX D                                                                            Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

             Case 3:20-bk-00366                            Doc 2        Filed 01/21/20 Entered 01/21/20 11:22:35                        Desc Main
                                                                        Document      Page 3 of 6
 Debtor                Vicki Tubbs Furlough                                                    Case number

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                   The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in accordance
                   with the Bankruptcy Rules control over any contrary amounts listed below.
          Name of Creditor                                                            Estimated amount of claim to be paid
          IRS                                                                         $1,367.00

             Insert additional claims as needed.


 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                20.00 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.

APPENDIX D                                                                   Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

             Case 3:20-bk-00366                            Doc 2     Filed 01/21/20 Entered 01/21/20 11:22:35                  Desc Main
                                                                     Document      Page 4 of 6
 Debtor                Vicki Tubbs Furlough                                                    Case number

         Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.



        Insert additional lines as needed.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.



        Insert additional lines as needed.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:

        1.   Filing Fees
        2.   Noticing Fees
        3.   Current Installment Payments on secured debt(s) from Part 3.1 and 3.2.
        4.   Attorney Fees
        5.   Arrearages on secured debt(s) from Part 3.1.
        6.   Priority claims without a specified monthly payment.
        7.   General unsecured claims
        8.   Claims allowed pursuant to Section 1305.


        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 10: Signatures:

 X   /s/ Jon Daniel Long                                                      Date   January 21, 2020
     Jon Daniel Long
 Signature of Attorney for Debtor(s)

 X     /s/ Vicki Tubbs Furlough                                               Date   January 21, 2020
       Vicki Tubbs Furlough
                                                                              Date

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:20-bk-00366                            Doc 2     Filed 01/21/20 Entered 01/21/20 11:22:35                     Desc Main
                                                                     Document      Page 5 of 6
 Debtor                Vicki Tubbs Furlough                                                    Case number

 X

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 3:20-bk-00366                            Doc 2     Filed 01/21/20 Entered 01/21/20 11:22:35       Desc Main
                                                                     Document      Page 6 of 6
